Electronically Filed
                                                      Supreme Court
                                                      SCWC-30124
                                                      24-JAN-2012
                                                      01:48 PM



                            NO. SCWC-30124

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

MALESALA MIKA aka Marshall Mika, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30124; CR. NO. 08-1-1288)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., Nakayama,
                 Acoba, Duffy, and McKenna, JJ.)

          The Application for Writ of Certiorari filed on

December 20, 2011 by Petitioner/Defendant-Appellant, Malesala

Mika is hereby rejected.

          DATED:   Honolulu, Hawai#i, January 24, 2012.


Richard H.S. Sing,                /s/ Mark E. Recktenwald
(Hawk Sing Ignacio
& Waters) for petitioner/         /s/ Paula A. Nakayama
defendant-appellant,
on the application.               /s/ Simeon R. Acoba, Jr.

                                  /s/ James E. Duffy, Jr.

                                  /s/ Sabrina S. McKenna